Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s claims overcome the issues of clarity by way of the amendments.  The double patenting warnings are withdrawn because the amendment cancels the appropriate claims.  The Art rejections are also overcome by way of amendment, incorporating limitations into the broad claims which were not rejected.  In addition, as was discussed in the previous office action, the Art does not teach a repeated transfer of the cultured cells to the reactor, but simply media.  The closest prior art is one to the use of similar cellular additions, to make viruses, however, the time period chosen for repeat additions is not read on the claims, as it is longer than 48 hours, and further, the experiments performed did not provide any motivation, either alone, or in combination with the art to arrive at the time window of Applicant’s claims (van Lier, et al. (1996) “Long-term semi-continuous production of recombinant baculovirus protein in a repeated (fed-)batch two-stage reactor system”, Enzyme and Microbial Technology, 18: 460-66).  Thus, Claims 1-5, 9-16, and 62-67 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729.  The examiner can normally be reached on M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633